Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 31, 1968 after trial, adjudging him a youthful offender and imposing sentence. Action remitted to the trial court for a further hearing and for further proceedings not inconsistent herewith. The appeal will be held in abeyance pending the outcome of the hearing. In our opinion, the apparent circumstances surrounding defendant’s apprehension and the subsequent confession he made to his interrogator require that *966a separate Huntley hearing be held to determine whether his confession was voluntary and, also, whether his apprehension was justified (cf. People v. Morales, 22 N Y 2d 55). In its present state, the record is too meagre and a prompt, separate hearing on these issues is required (cf. People v. Sykes, 22 N Y 2d 159, 163). Furthermore, in the event that defendant’s confession is found, after the hearing, to be admissible against him, the trial court should then “ specify the acts, otherwise criminal, supporting the determination that defendant is a youthful offender” (People v. Sykes, supra, p. 163). We have not considered defendant’s other contentions. Rabin, Acting P. J., Benjamin, Munder, Martuseello and Kleinfeld, JJ., concur.